internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to psi 2-plr-146781-01 date date x a date date year year dear this letter responds to a letter dated date together with other correspondence submitted on behalf of x and requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date of year the first date on which x had shareholders acquired assets or began doing business was date of year a is the secretary and a shareholder a represents and the minutes of x’s first shareholder meeting indicate that the shareholders always intended for x to be an s_corporation moreover a form_1120s u s income_tax return for an s_corporation was filed for year indicating the shareholders’ intention that x be an s_corporation however no timely completed form_2553 election by a small_business_corporation was filed on behalf of x for year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year plr-146781-01 based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
